--------------------------------------------------------------------------------

Exhibit 10.16
 
 
ADVNT BIOTECHNOLOGIES, LLC.
VALUE ADDED RESELLER (VAR) AGREEMENT


Dated: September, 21, 2010
by and between ADVNT BIOTECHNOLOGIES, LLC ("ADVNT"), an Arizona Limited
Liability Company of 22510 N 18th Drive, Phoenix, AZ 850.27, and UNIVERSAL
DETECTION TECHNOLOGY, ("VAR") an CA corporation having its principal place of
business at 340 N. Camden Drive, Suite 302, Beverly Hills, CA., 90210.
 
WITNESS:
 
WHEREAS, Advnt Biotechnologies, LLC (ADVNT) is the only entity to distribute
throughout the United States and its territories the Advnt-brand products set
forth on Schedule A, hereto (the "Products") and WHEREAS, VAR desires, on the
terms and conditions set forth herein (and in documents incorporated by
reference herein), to become a Value Added Reseller of the Products in the
territory described on Schedule B (the "Territory") hereto, and ADVNT is
willing, on such terms and conditions, so to appoint VAR.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and adequacy of which is acknowledged by each of the parties hereto,
those parties agree as follows:
 
1.   Products; Customers; Territory.
 
(a)The Products listed on Schedule A consist of Advnt-brand professional
products specifically designed for environmental screening inspection practices
as further defined below. Thus, the Products are only to be sold to customers in
the Biowarfare/Mold Inspection Market (the "Customers"). Customers do not
include (i) Retailers, (ii) Wholesalers, or (iii) Hospital Group Purchasing
Organizations. ADVNT grants VAR nonexclusive rights to sell the Products to
Customers in the Territory. ADVNT's grant of rights and licenses to VAR under
this and any related Agreement do not extend to serving any prospective
purchaser who is not a Customer, as defined above. VAR understands and agrees
that among the rights retained by ADVNT, is an express reservation of the right
to sell (or arrange for the sale of) Products to any Customer in the Territory,
and to distribute the Products to Customers in the Territory through any
third-party organization which distributes the Products nationally to Customers
engaged in one or more of the Professional Practice specialties described above,
or which acts as a buying group for such Customers. Any decision under this
subparagraph 1(a) by ADVNT shall be final and conclusive between the parties.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.   Duties of VAR.
 
(a) During the term of this Agreement, VAR agrees to immediately communicate to
ADVNT in writing and by fax with a confirmation copy by mail, every complaint it
receives from Customers about the Products.
 
(b) VAR agrees to provide, if and when ADVNT so requests, full information about
VAR's handling of any or all Products in its inventory, and to grant ADVNT
personnel access to such inventory and to VAR records relating thereto during
normal business hours for the purpose of assuring that VAR's Product inventory
complies with all orders, rules and regulations of any federal, state, or local
governmental organization. Without prior written consent from ADVNT, VAR shall
not alter the Products in any way including, without limitation, removing any
ADVNT name, logo, brands, Product code, lot codes or expiration dates, or other
Product identification, from the Products, or altering or deleting any packaging
or product information supplied with the Products by ADVNT.
 
3.  Incorporation of Customer Application & Financial Responsibility Form. ADVNT
and VAR are signing herewith a Customer Application & Financial Responsibility
Form, which is incorporated into this Agreement as a material part hereof and is
appended as Schedule E.
 
4.  Orders by VAR: Orders Subject to Acceptance by ADVNT. VAR from time to time
shall offer in writing to purchase from ADVNT such quantities of the Products,
as VAR shall desire to purchase. All such offers shall be subject to written
acceptance by ADVNT at its home office. If ADVNT is unable for any reason to
supply in part or in full the quantity of Products that VAR orders (including,
without limitation, because such Products are no longer manufactured or sold to
ADVNT), ADVNT may allocate its supplies of the Products among any or all
purchasers thereof on such basis as it may consider fair and practical. ADVNT
shall have no liability for declining in part or in full to accept VAR's offers
to purchase quantities of the Products, and VAR shall purchase, if tendered by
ADVNT, less than all of the quantity of Products ordered by VAR.
 
5.  Price; Terms and Conditions of Sale. Current prices for the Products,
payment terms and other terms and conditions of sale are as set forth on the
current ADVNT authorized VAR price list attached as part of Schedule C. All
current ADVNT warranty terms for the Products are also included in Schedule C,
and VAR shall not offer to customers, or inform them of any warranty terms that
differ in any way from those on Schedule C (as it may be changed by ADVNT during
the term of this Agreement). ADVNT reserves the right, in its sole discretion,
to change Schedule C during the term of this Agreement. Subject to Paragraph 7
of this Agreement, such prices, terms and conditions shall apply to all sales
hereunder except to the extent superseded by the terms and conditions set forth
on any purchase order acceptance issued by ADVNT in connection with its
acceptance of an order from VAR. All sales of the Products between ADVNT and VAR
during the term of this Agreement shall be exclusively upon the terms and
conditions provided for above and no additional or conflicting terms or
conditions set forth in any communications or orders issued by VAR shall be of
any force or effect unless specifically acknowledged and referred to as an
amendment to this Agreement in a writing duly executed in accordance with
Paragraph 10(b) of this Agreement. VAR understands and agrees that it has no
right to change ADVNT's prices or other terms and conditions of sale, including
warranty terms.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  Storage of VAR's Product Inventory. All Products shall be stored by VAR at
all times under such conditions as are appropriate to preserve and keep the
Products in first-class, usable condition. VAR shall maintain at all of its
locations inventories of the Products adequate to serve Customer needs.
 
7.  Term and Termination; Limitations of Liability.
 
(a)This Agreement shall not become effective until ADVNT receives VAR's current
financial statements in a form satisfactory to ADVNT. The term shall extend one
year from the effective date, provided, however, that ADVNT shall be entitled to
terminate this Agreement upon written notice to VAR prior to such date, without
prejudicing or affecting any of its rights arising prior to such termination,
under the following circumstances:
 
(i) VAR shall fail to pay any amount when due and payable to ADVNT hereunder;
 
(ii) VAR shall fail to comply with any of the requirements of Paragraphs 2, 3, 5
or 6;
 
(iii) VAR shall (A) apply for the appointment of, or there shall be appointed, a
receiver, custodian, trustee, liquidator, or the like, of itself or of all or
any substantial part of its property, (B) admit in writing its inability to pay
its debts as they become due, (C) make a general assignment for the benefit of
creditors, or (11) commence, or have commenced against it and not have dismissed
within 60 days, a case under federal or other bankruptcy laws or under similar
laws relating to insolvency, reorganization, liquidation, dissolution, winding
up or composition or adjustment of debts;
 
(iv) VAR shall breach any other material term or condition hereof.
 
(b) ADVNT'S LIABILITY TO VAR FOR ANY LOSS OR DAMAGE ARISING DIRECTLY OR
INDIRECTLY FROM THIS AGREEMENT SHALL BE LIMITED TO THE ACTUAL PURCHASE PRICE
PAID BY VAR FOR THE PRODUCTS. ADVNT SHALL NOT BE RESPONSIBLE FOR ANY
CONSEQUENTIAL, INDIRECT, OR INCIDENTAL DAMAGES RELATING TO OR ARISING OUT OF THE
SALE OF ANY PRODUCT PURSUANT TO THIS AGREEMENT.
 
(c) VAR UNDERSTANDS AND AGREES THAT ADVNT SHALL NOT BE LIABLE FOR DAMAGES IN ANY
FORM BY REASON OF THE TERMINATION OF THIS AGREEMENT AT ANY TIME AND FOR ANY
REASON. VAR HEREBY IRREVOCABLY ACKNOWLEDGES THAT ADVNT SHALL, UNDER NO
CIRCUMSTANCES, BE LIABLE FOR ANY TERMINATION DAMAGES OR INDEMNITIES ON GROUNDS
OF MARKET DEVELOPMENT OR GOODWILL, LOSS OF ANTICIPATED PROFITS, AND/OR BECAUSE
OF ANY EXPENDITURE THAT MAY HAVE BEEN INCURRED BY VAR (BY WAY OF PURCHASING OR
LEASING ASSETS, OR OTHERWISE) FOR VAR'S PERFORMANCE OF THIS AGREEMENT.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) If during the term of this Agreement VAR at any time determines that it does
not wish to continue to distribute the Products under this Agreement, within
thirty (30) days of that decision, VAR shall give ADVNT notice of VAR's
decision, such notice to be in writing and sent by fax with a confirmation copy
by mail. Upon expiration of this Agreement's specified term, if both parties
nevertheless continue to perform according to the provisions of this Agreement,
the parties expressly agree to be bound only by the terms of this Agreement, on
a month-to-month basis, subject to termination by either party upon 30 days
written notice.
 
(e) VAR and ADVNT may agree to terminate this Agreement at any time.
 
(f) VAR or ADVNT may terminate this Agreement at any time during its term, for
any reason or for no reason, by giving 60 days written notice.
 
8.VAR Is An Independent Contractor. VAR is entering into this Agreement as an
independent contractor, and nothing in this Agreement, the Schedules attached
hereto, any related Agreement, or any purchase order acceptance shall be deemed
to constitute VAR an agent or a franchisee, partner, joint venture, or affiliate
of ADVNT. VAR shall take no action (including, without limitation, making any
statements or representations) giving rise to the impression, or by its silence
or failure to act contribute to the impression, that VAR has any such
relationship with ADVNT. VAR is not granted any right or authority to assume or
to create any obligation or responsibility, express or implied, on behalf of or
in the name of ADVNT and/or any other person or to bind ADVNT in any manner
whatsoever.
 
9.  Insurance and Indemnification. VAR hereby agrees to indemnify and hold ADVNT
harmless from all claims, suits, demands, actions and liability of any kind or
nature arising out of or otherwise connected with VAR's sale and distribution of
Products. VAR shall at its own cost and expense secure and maintain during the
term of this Agreement and any renewal hereof liability insurance naming ADVNT
as an insured party, such insurance to be written by a company or companies
satisfactory to ADVNT (Insurance shall be placed with insurers rated A-VIII or
better by A.M. Best, Inc) . Such liability insurance shall be in an amount not
less than $1,000,000 covering one person, not less than $2,000,000 covering more
than one person, and not less than $1,000,000 covering property damages; the
insurance shall protect ADVNT against any liability which may accrue against it
by reason of the ownership, maintenance or operation by VAR of any premises in
which Products may be stored or located; the ownership, operation, or control of
any vehicle used by Distributor in the distribution of Products; or otherwise
arising out of the arrangement between VAR and ADVNT. If VAR or their
subcontractors are required to perform remedial hazardous material operations
such as asbestos containing materials, contaminated soil, black mold, etc., they
must, in addition to the above requirements, maintain "Contractor's Pollution
Liability" coverage with limits not less than $1,000,000 per occurrence and
aggregate for bodily injury and property damage. ADVNT shall be included as an
additional insured. VAR shall send evidence of such insurance to ADVNT.
 
 
4

--------------------------------------------------------------------------------

 
 
10.  Authority to Enter into Agreement; Warranty of Non-Interference with ADVNT
contracts outside environmental screening/inspection practice Market.
 
(a) Each of the parties hereby covenants and represents in respect of itself
that it is authorized to enter into this Agreement and that in so doing it is
not in violation of the terms or conditions of any contract or other agreement
to which it may be a party.
 
(b)  VAR hereby acknowledges notice that only the President of ADVNT has the
authority to bind ADVNT to this Agreement and any modification or extension
thereof. This Agreement cannot be amended or supplemented orally or by a course
of dealing. An amendment to this Agreement can only be made in a writing
executed by the President of ADVNT and a duly authorized officer or principal of
VAR.
 
(c) VAR hereby warrants that it will not interfere, directly or indirectly, with
any contract that ADVNT has entered into or will enter into with any
non-Customer (as defined in this Agreement and any related Agreement), or with
any third party that has as its purpose assisting in or furthering the sale by
ADVNT of the Products and/or any other ADVNT products to such non-Customers. In
furtherance of this commitment, VAR hereby agrees to indemnify and hold ADVNT
harmless from and against any and all claims, liabilities, actions, damages,
fines, judgments, settlements, costs and expenses (including reasonable
attorneys' fees, expenses, and court costs) resulting from or arising out of any
breach of this representation.
 
11.  Trademarks and Trade Names. VAR shall not register or use any ADVNT
trademark or trade name without the prior written consent of ADVNT and shall not
contest or otherwise bring into question ADVNT's ownership thereof.
 
12.  Notice. Subject only to the reporting obligations set out in Paragraphs 2
and 7(d), any notice required or permitted to be given under this Agreement
shall be in writing, sent by prepaid overnight courier (e.g., Federal Express,
etc.) to the respective addresses set forth in the introductory paragraph to
this Agreement, and shall be deemed duly given two days after having been so
sent. The parties may from time to time designate in writing other addresses
expressly for the purpose of receipt of notice hereunder.
 
13.  Amendment; Waiver; Entire Agreement. No amendment of, or waiver of any
breach of, this Agreement shall be effective unless in writing, and no waiver
shall constitute a waiver of any subsequent breach. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior understandings, negotiations, letters or
commitments of any nature whatsoever and may not be modified orally. Any written
modification is subject to Paragraph 10(b).
 
14.  ASSIGNMENT. THIS AGREEMENT MAY NOT BE ASSIGNED BY VAR NOR SHALL PERFORMANCE
REQUIRED OF VAR HEREUNDER BE DELEGATED WITHOUT THE PRIOR WRITTEN CONSENT OF
ADVNT. IN ADDITION, ADVNT SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT UPON
WRITTEN NOTICE TO VAR IF THERE SHALL BE A CHANGE IN THE EFFECTIVE CONTROL OF THE
BUSINESS AFFAIRS OF THE VAR OR A MATERIAL CHANGE IN THE EQUITY OR PARTNERSHIP
OWNERSHIP STRUCTURE OF THE VAR
 
 
5

--------------------------------------------------------------------------------

 
 
15.  Severability. This Agreement shall be deemed separable and if any portion
hereof shall be held to be invalid for any reason, the remainder shall not be
deemed invalid but shall remain in full force and effect.
 
16.Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of ARIZONA. The parties also expressly agree that the
United Nations Convention on Contracts for the International sale of goods shall
not be applied to this Agreement.
 
17.Dispute Resolution. Every controversy, claim, or dispute arising from or
relating to this VAR Agreement ( the "Dispute") shall be resolved in accordance
with Schedule D, which sets forth the sole and exclusive procedures for the
resolution of any such Dispute.
 
18. STANDARDS OF PERFORMANCE. VAR ACKNOWLEDGES THAT THE STANDARDS OF PERFORMANCE
IMPOSED ON IT BY THIS AGREEMENT ARE REASONABLE AND THAT ANY FAILURE ON ITS PART
TO COMPLY FULLY WITH ALL OF THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL
CONSTITUTE A MATERIAL AND SUBSTANTIAL BREACH OF THIS AGREEMENT. VAR ACKNOWLEDGES
THAT THE FOREGOING AGREEMENT HAS RESULTED FROM ARMS-LENGTH NEGOTIATIONS BETWEEN
PARTIES OF EQUIVALENT BARGAINING POWER AND THAT TERMINATION OF THIS AGREEMENT
UNDER THE CIRCUMSTANCES AND FOR THE CAUSES PROVIDED FOR HEREIN WOULD BE FOR GOOD
CAUSE AND WOULD NOT BE UNFAIR OR INEQUITABLE.
 
 
IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement
 
ACCEPTED this 21st day of September, 2010.
 
 
[ex1016_sig.jpg]
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Products
 
Black Mold Detection
 
 
 
[ex1016_7.jpg]
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
[ex1016_8.jpg]
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B
 
Territory; Geographic Scope; VAR's Organization
 
 
Territory comprises the following: (If the territory includes a part of one or
more states, attach a map of the Territory with the Territory's boundary drawn
on the map).
 
VAR's Organization
 
VAR's Organization Consists of the Following Facilities:
 
Facility                                        Activities              Address
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
Price List
 
 
Attach current ADVNT Authorized Price List(s).
 
   ■   Standard Payment Terms: Full payment prior to shipment.
 
   ■   Credit on account must be approved by ADVNT prior to any credit sale, per
terms list.
 
ALL ORDERS ARE SUBJECT TO ACCEPTANCE BY ADVNT BIOTECHNOLOGIES, LLC.
 
Additional Terms, Conditions & Website Statement of Use
 
Acceptance of the Terms
 
By using our products, our Site, materials preTiented therein or using any
services provided by or through products, our Site or materials you acknowledge
that you have read and understood these terms of use (the "Terms") and you agree
to be bound by them and to comply with all applicable laws and regulations
regarding the use of this item.
 
If you do not agree to the Terms, do not order our products, use our site, or
material therein, nor use the services it provides.
 
The Terms may be revised and updated from time to time, with or without any
notice. AdVnt Biotechnologies shall make reasonable efforts to post a prominent
notice in case the Terms shall change substantially. AdVnt Biotechnologies urges
you to check the Last Revised date, which appears at the top of these Terms in
order to be updated. You can review the most current version of the Terms at any
time at:
 
http:// www.advnt.org
 
 
By using, entering and/or viewing the Site, you acknowledge that these Terms
constitute a binding and enforceable legal contract between the Company and any
person so using or entering the Site.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
Availability of the Service
 
Access to the products, our Site, or material therein may not be available at
all times or in all areas. AdVnt Biotechnologies reserves the right to modify or
discontinue, temporarily or permanently, the products, with or without any
notice to you. You agree that AdVnt Biotechnologies shall not be liable to you
or to any third party for the content or any modification, suspension, or
discontinuance of: (a) The products (b) our Site, or (c) the materials presented
therein (including contact information, links, publications, product materials
presented, other specialized content, documentation, data, related graphics, and
other features as applicable) offered herein (collectively, the "Materials").
 
Use Restrictions
 
You may not: (i) copy, modify, adapt, make available (whether publicly or not),
translate, reverse engineer, decompile, or disassemble any portion of the
products, ADVNT's Web Site, the material therein, or the information which our
Site contains in any way; (ii) create a browser or border environment, or GUI
around the Site (e.g. no "frames" are allowed); (iii) interfere with or disrupt
the operation of the Site, or the servers or networks that host the Site or make
the Materials available, or disobey any laws or regulations or requirements,
procedures, policies, or regulations of such servers or networks; (iv) interfere
with or violate users' right to privacy or other rights, or harvest or collect
personally identifiable information about users without their express consent,
including using any robot, spider, crawler, site search or retrieval
application, or other manual or Stitonnatic device or process to retrieve index
and/or data-mine information; (v) impersonate any person or entity or provide
false personal information or business information, for the purpose of receiving
the Materials provided in this site or gaining unlawful access to it; (vi)
falsely state or otherwise misrepresent your affiliation with any person or
entity, including without limitation, with the Company, or express or imply that
Company endorses or is in any way affiliated with you, your website, your
business or any statement you make, or present false information about this
Site; (vii) transmit or otherwise make available in connection with this
Materials any virus, "worm", "Trojan horse", "time bomb", "web bug", spyware, or
any other computer code, file, or program that is malicious by nature or
defective, and may, or is intended to damage or hijack the operation of any
hardware, software, or telecommunications equipment, or any other actually or
potentially harmful, disruptive, or invasive code or component; (viii) create a
database by systematically copying and storing all or any of Company's
Intellectual Property (as shall be defined below); and (ix) use this Site for
any illegal, immoral or unauthorized purpose.
 
Your failure to comply with the provisions set forth herein may result in the
termination of your access to our products, our Site and/or the Materials
contained therein and may expose you to civil and/or criminal liability.
 
 
11

--------------------------------------------------------------------------------

 
 
Disclaimer
 
The information contained or provided by this product or contained in this Site
is provided for informational purposes only, and should not be construed as
medical or other professional advice on any subject matter. No recipients of
content from the product, this Site or the material therein should act or
refrain from acting on the basis of any content included in the product content
or our Site, or materials therein, without seeking the appropriate medical or
other professional advice on the particular facts and circumstances at issue.
The content of our products, our Site and the material therein contains general
information and AdVnt Biotechnologies expressly disclaims all liability in
respect to actions taken or not taken based on any or all the contents provided
by AdVnt Biotechnologies.
 
Any general information sent to AdVnt Biotechnologies through the Site is not
secure and is done on a non-confidential basis. Company does not necessarily
endorse, and is not responsible for, any third-party content that may be
accessed through this Site.
 
Intellectual Property Rights
 
The Materials and all the content provided through it, including without
limitation, the graphics, photos, texts, data, personal data and information,
business and technical data and information, guides, manuals, specifications,
any proprietary resources, presentations, sounds, music, videos, interactive
features, software (whether in source code or object code), scripts, designs,
interface functionality trademarks, service marks, and logos (collectively,
"Intellectual Property"), whether or not registered and/or protected by
copyrights, trademarks, service marks, patents or other proprietary rights and
laws, are solely owned by or licensed to AdVnt Biotechnologies and subject to
copyright and other applicable intellectual property rights under United States
laws, foreign laws and international conventions.
Except as permitted by applicable laws, you are not granted, expressly or by
implication, estoppels or otherwise, any license or right to use any of the
Intellectual Property without the prior written permission of AdVnt
Biotechnologies. When used with AdVnt Biotechnologies permission or as permitted
by applicable law, to the extent provided, all trademarks must be identified as
trademarks of AdVnt Biotechnologies using the appropriate symbol (e.g., TM or ®)
at the first occurrence in the text of any published printed or electronic
communications, including advertising, promotions, packaging, technical
documentation, sales and marketing collateral and product labels.
 
Disclaimer and Warranties
 
THE MATERIALS, PRODUCTS AND THE CONTENTS OF THE SITE, INCLUDING WITHOUT
LIMITATION ANY CONTENT, DATA AND INFORMATION RELATED THERETO, IS PROVIDED ON AN
"AS IS" OR "AS AVAILABLE" BASIS, WITHOUT ANY WARRANTIES OF ANY KIND, EXPRESSED
OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF TITLE OR NON-INFRINGEMENT
OR IMPLIED WARRANTIES OF USE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE INCLUDING FOR SUCCESSFUL OR PROPER UTILIZATION. ADVNT BIOTECHNOLOGIES
DOES NOT WARRANT THAT THE PRODUCTS, MATERIALS, SERVICES AND INFORMATION
PRESENTED ON THIS SITE WILL BE UNINTERRUPTED OR ERROR-FREE. ADVNT
BIOTECHNOLOGIES MAY CORRECT, MODIFY, ENHANCE, IMPROVE AND MAKE ANY OTHER CHANGES
TO ANY PRODUCT. DATA, INFORMATION AND SITE CONTENT AVAILABLE VIA THE SITE, AT
ANY TIME OR TO DISCONTINUE SELLING OR DISPLAYING SUCH MATERIALS, INFORMATION AND
CONTENT WITHOUT NOTICE.
 
ADVNT BIOTECHNOLOGIES, IT'S EMPLOYEES OR IT'S SUBSIDIARIES DOES NOT WARRANT NOR
GUARANTEE ANY ADVICE, INFORMATION, MEDICAL OR OTHERWISE GRANTED THROUGH OUR
PRODUCTS, MATERIALS OR THE SITE AND ASSUMES NO LIABILITY, WITH RESPECT TO SUCH
INFORMATION OR ADVICE OR ITS ACCURACY. YOU ACKNOWLEDGE AND UNDERSTAND THAT THE
INFORMATION AND MATERIALS PRESENTED WITH OUR PRODUCTS OR ON THIS SITE SHOULD BE
USED FOR GENERAL INFORMATIONAL PURPOSES ONLY AND NOT FOR MEDICAL OR OPERATIONAL
PLANNING OR OTHER PURPOSES. ALSO, ADVNT BIOTECHNOLOGIES, IT'S EMPLOYEES OR IT'S
SUBSIDIARIES CANNOT ASSUME ANY RESPONSIBILITY FOR UPDATING OR CORRECTING ANY
SUCH INFORMATION OR ADVICE ONCE IT HAS BEEN GIVEN.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
Limitation of Liability
 
THE USE OF OUR PRODUCTS, MATERIALS, OUR SITE OR OUR SERVICE IS SOLELY AT YOUR
OWN RISK. IN NO EVENT SHALL ADVNT BIOTECHNOLOGIES BE LIABLE FOR ANY DAMAGES
WHATSOEVER INCLUDING, BUT NOT LIMITED TO, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING DEATH OR INJURY, WHETHER IN AN
ACTION OF CONTRACT, NEGLIGENCE OR OTHER TORTIOUS ACTION RESULTING FROM OR
ARISING OUT OF THE USE OR INABILITY TO USE OUR PRODUCTS, OUR SITE, OR OUR
MATERIALS REGARDLESS OF WHETHER ADVNT BIOTECHNOLOGIES OR AN AUTHORIZED
REPRESENTATIVE OF ADVNT BIOTECHNOLOGIES HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, EXCEPT WHERE LIABILITY IS MANDATORY IN WHICH EVENT LIABILITY FOR
DAMAGES SHALL BE LIMITED TO THE SUMS ACTUALLY RECEIVED BY ADVNT BIOTECHNOLOGIES
FROM YOU IN CONNECTION WITH OUR PRODUCTS, OUR SITE, OR MATERIALS THEREIN.
 
User's Representations and Warranties
 
As a condition for your use of our products, materials and our Site, you hereby
represent and warrant that (i) you possess the legal authority to enter into
these Terms and to form a binding agreement under any applicable law, to use our
products or our Site in accordance with these Terms, and to fully perform your
obligattns hereunder; (ii) the execution of these Terms does not and will not
violate any other agreement to which you are bound or any law, rule, regulation,
order or judgment to which you are subject; (iii) you will safeguard your
account information and will supervise and be completely responsible for any use
of your account by anyone other than you; (iv) you will provide true and
accurate information and will not impersonate or provide a false identity; (v)
you will not infringe any right of any third party, including intellectual
property rights, privacy rights and publicity rights; and (vii) you will not
harm any user and will not use our products, our Site and materials presented
therein for any, illegal, immoral or unauthorized purposes.
 
Indemnification
 
You agree to defend, indemnify and hold harmless AdVnt Biotechnologies, its
officers, directors, employees and agents, from and against any and all claims,
damages, obligations, losses, liabilities, costs, debts, and expenses (including
but not limited to attorney's fees) arising from: (i) your use of our products,
our Site or materials presented therein including for successful or proper
utilization; (ii) your violation of any term of these Terms; (iii) your
violation of any third party right, including without limitation any
intellectual property right, property right, privacy right or publicity right;
and (iv) any damage of any sort, whether direct, indirect, special or
consequential, you may cause to any third party with relation to the products,
our Site or the Materials. This defense and indemnification obligation will
survive these Terms.
 
Termination
 
You agree that AdVnt Biotechnologies, in its sole discretion, may terminate your
purchase of our products, material or use of this Site or any part thereof, at
any time and for any reason, including, without limitation, if AdVnt
Biotechnologies believes that you have violated or acted inconsistently with the
letter or spirit of these terms and conditions. You agree that any termination
of your access to our products, this Site and/or the Materials therein under any
provision of these terms and conditions may be effected without prior notice.
Upon termination of these terms and conditions, your right to use our products,
this Site or the materials presented therein will immediately cease. AdVnt
Biotechnologies shall not be liable to you or any third party for any
termination of your access to our products, this Site, or materials or any part
thereof.
 
 
 
13

--------------------------------------------------------------------------------

 
 
General
 

 
1.
These Terms do not, and shall not be construed to create any relationship,
partnership, joint venture, employer-employee, agency, or franchisor-franchisee
relationship between the parties hereto.

 
2.
Any claim relating to the Products, Service, Materials or its use thereof will
be governed by and interpreted in accordance with the laws of the State of
Arizona without reference to its conflict-of-laws principles. Any dispute
arising out of or related to your use of the Products, Service or Materials will
be brought in, and you hereby consent to exclusive jurisdiction and venue in,
the competent courts of Arizona. Except that you agree that AdVnt
Biotechnologies shall have the right to bring suit against you, in any venue
and/or jurisdictiort outside of the State of Arizona, in which you have assets,
domicile or a place of business.

 
3.
You agree to waive all defenses of lack of personal jurisdiction and forum
non-convenes, and agree that process may be served in a manner authorized by
applicable law or court rule.

 
4.
If any provision of this Terms of Use is found to be unlawful, void, or for any
reason unenforceable, then that provision will be deemed severable from this
Terms of Use and will not affect the validity and enforceability of any
remaining provisions.

 
5.
No waiver by either party of any breach or default hereunder will be deemed to
be a waiver of any preceding or subsequent breach or default. Any heading,
caption or section title contained herein is inserted only as a matter of
convenience, and in no way defines or explains any section or provision hereof.

 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
Value Added Reseller Price List
 
 
 
 
[ex1016_15.jpg]
 


 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE D
DISPUTE RESOLUTION
 
23.  Dispute Resolution. Every controversy, claim, or dispute arising from or
relating to this VAR Agreement (the "Dispute") shall be resolved in accordance
with this Schedule D, which sets forth the sole and exclusive procedures for the
resolution of any such Dispute.
 
(a) ADVNT and VAR will attempt in good faith to resolve promptly any Dispute by
negotiations between senior executives of the parties to this Agreement who have
the authority to settle the Dispute. If the parties so agree, the executives may
be assisted by a mediator supplied by the American Arbitration Association
("AAA"); costs and fees of the mediation will be borne equally by the parties,
paid in advance. If the Dispute is not resolved within 30 days of a party's
written request for negotiation, either party may initiate arbitration as
hereinafter provided.
 
(b) A party initiating arbitration shall file (with the appropriate Case
Management Center of the AAA) and serve the other party, within 90 days of the
end of the negotiation period set forth above, a demand in accordance with the
Commercial Arbitration Rules of the AAA, and the other party shall file an
answering statement (including counterclaims, if any) within the time period
specified by the Rules. The parties agree and understand that they have a
contractual obligation hereunder to conduct the arbitration of any Dispute in
good faith.
 
(c) The AAA shall appoint a single rfutral arbitrator from its Commercial
Arbitration Panel or its Large Complex Case Panel to decide the Dispute. The
arbitrator shall be an attorney who has practiced law for at least 15 years and
(if possible) who has experience relating to bio-medical hand-held assays sold
environmental screening practices in the United States. The AAA shall employ its
appointment practices in effect at the time the demand is filed to make the
appointment. Except as otherwise specifically provided in this Schedule D, the
AAA's Commercial Arbitration Rules shall govern the arbitration proceedings.
 
(d) The arbitration will take place in Phoenix, Arizona.
 
(e) Discovery may be had by both parties pursuant to the provisions of the
Federal Rules of Civil Procedure, and the arbitrator shall have full discretion
to regulate such discovery so as to provide for prompt, efficient, and fair
resolution of the Dispute. During the conduct of the arbitration proceedings,
the arbitrator shall have full discretion concerning the admissibility and
relevance of evidence, being guided in exercising such discretion by the
principles set out in the Federal Rules of Evidence rather than any other body
of evidentiary law as defined by state common law, codes, or rules of evidence.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(f) The parties agree and understand that during any arbitration conducted
pursuant to this Schedule D, the AAA will, from time to time, assess each party
for its share of AAA fees and the fees and expenses of the arbitrator; it is
also understood that the AAA will make such requests for payment in advance of
one or more proceedings conducted by the arbitrator. If any such request for
fees and expenses is not honored promptly by a party (a "Default"), and such
Default results in the delay or postponement of any scheduled activities (e.g.,
discovery, motion practice, or hearings), the AAA shall inform the Arbitrator of
the Defaulting Party's identity. Thereafter, the arbitrator may receive
submissions from the parties (and factual information from the AAA) to decide
whether the Default constitutes a breach by the Defaulting Party of its
obligation to arbitrate in good faith. If the Default is determined by the
arbitrator to constitute such a breach, the arbitrator may award any relief, up
to and including a default judgment, against the party in Default.
 
(g) Any order by the arbitrator concerning interim relief shall be rendered in
writing and signed by the arbitrator. Neither party shall have a right to
request the arbitrator to write an opinion detailing the reasons for such an
order. The final award of the arbitrator shall also be rendered in writing and
signed by the arbitrator. Neither party shall have the right to request the
arbitrator to write an opinion detailing the reasons for the final award. Unless
otherwise agreed to by the parties, the final award shall be rendered within 30
days of the closing of the arbitration proceeding pursuant to the arbitrator's
declaration.
 
(h) Each party shall bear its own costs and attorneys fees arising out of the
arbitration. Although the arbitrator may not award attorney fees to the
prevailing party, the arbitrator may, in his or her sole discretion, require the
losing party to reimburse the prevailing party for all or a portion of the
prevailing party's share of the AAA's and the arbitrator's fees and expenses.
Notwithstanding the preceding sentence, each party shall be solely responsible
for any filing fees which that party owes to the AAA on account of any claims
and/or counterclaims asserted by such party during the proceedings.
 
(i) Each party agrees to abide by die arbitration award and further agrees that
judgment may be entered upon the award in any court of competent jurisdiction.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 